FILED
                             NOT FOR PUBLICATION                             JAN 02 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



STEVEN VLASICH,                                  No. 11-15974

               Plaintiff - Appellant,            D.C. No. 1:05-cv-01615-LJO-GSA

  v.
                                                 MEMORANDUM *
JESUS JUAREZ; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Eastern District of California
                    Lawrence J. O’Neill, District Judge, Presiding

                           Submitted December 19, 2012 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

       California state prisoner Steven Vlasich appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs. We have jurisdiction under 28 U.S.C.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review de novo, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir.

2004), and we affirm.

      The district court properly granted summary judgment because Vlasich

failed to raise a genuine dispute of material fact as to whether defendants were

deliberately indifferent to his serious medical needs in discontinuing his Ritalin

medication. See id. at 1058 (prison officials act with deliberate indifference only if

they know of and disregard an excessive risk to inmate health; a difference of

opinion concerning the appropriate course of treatment does not amount to

deliberate indifference absent a showing that the course of treatment prescribed

was medically unacceptable).

      The district court did not abuse its discretion in denying Vlasich’s motion to

compel Dr. Fishback to produce copies of Vlasich’s letters because there was no

showing that the denial of the motion resulted in actual and substantial prejudice.

See Hallett v. Morgan, 296 F.3d 732, 751 (9th Cir. 2002) (district court’s “broad

discretion . . . to permit or deny discovery . . . will not be disturbed except upon the

clearest showing that denial of discovery results in actual and substantial

prejudice” (citation and internal quotation marks omitted)).




                                           2                                     11-15974
         We reject Vlasich’s contention that the district court erred by denying his

motion for copies and granting him leave to file only one copy of his opposition

without proof of service.

         We do not consider on appeal materials that were not before the district

court.

         AFFIRMED.




                                            3                                    11-15974